UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.3)1 Rowan Companies, Inc. (Name of Issuer) Common Stock, $.125 par value (Title of Class of Securities) 779382100 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 7, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 779382100 1 NAME OF REPORTING PERSON STEEL PARTNERS II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 9,876,181 (1) 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 9,876,181 (1) 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,876,181 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON PN (1) Includes 158,000 Shares underlying short put options and 100,000 Shares underlying call options. 2 CUSIP NO. 779382100 1 NAME OF REPORTING PERSON STEEL PARTNERS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 9,876,181 (1) 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 9,876,181 (1) 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,876,181 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON OO (1) Includes 158,000 Shares underlying short put options and 100,000 Shares underlying call options . 3 CUSIP NO. 779382100 1 NAME OF REPORTING PERSON WARREN G. LICHTENSTEIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 9,876,181 (1) 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 9,876,181 (1) 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,876,181 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IN (1) Includes 158,000 Shares underlying short put options and 100,000 Shares underlying call options. 4 CUSIP NO. 779382100 The following constitutes Amendment No. 3 (“Amendment No. 3”) to the Schedule 13D filed by the undersigned.This Amendment No. 3 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the 9,618,181 Shares (excluding 158,000 Shares underlying short put options and 100,000 Shares underlying call options) owned by Steel Partners II is approximately $365,702,199, including brokerage commissions.The Shares owned by Steel Partners II were acquired with partnership funds. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 111,285,309 Shares outstanding, which is the total number of Shares outstanding as reported in the Issuer’s quarterly report on Form 10-Q for the quarter ended September 30, 2007 filed with the Securities and Exchange Commission on November 9, 2007. As of the close of business on December 10, 2007, Steel Partners II beneficially owned 9,876,181 Shares (including 158,000 Shares underlying short put options and 100,000 Shares underlying call options), constituting approximately 8.9% of the Shares outstanding.As the general partner of Steel Partners II, Partners LLC may be deemed to beneficially own the 9,876,181 Shares (including 158,000 Shares underlying short put options and 100,000 Shares underlying call options) owned by Steel Partners II, constituting approximately 8.9% of the Shares outstanding.As the sole executive officer and managing member of Partners LLC, which in turn is the general partner of Steel Partners II, Mr. Lichtenstein may be deemed to beneficially own the 9,876,181 Shares (including 158,000 Shares underlying short put options and 100,000 Shares underlying call options) owned by Steel Partners II, constituting approximately 8.9% of the Shares outstanding.Mr. Lichtenstein has sole voting and dispositive power with respect to the 9,876,181 Shares (including short put options and call options) owned by Steel Partners II by virtue of his authority to vote and dispose of such Shares. Item 5(c) is hereby amended to add the following: (c) Schedule A annexed hereto lists all transactions in the Shares by the Reporting Persons since the filing of Amendment No. 2 to the Schedule 13D.All of such transactions were effected in the open market. Item 6 is hereby amended to add the following: As of the close of business on December 10, 2007, Steel Partners II had entered into transactions with respect to the securities of the Issuer with unrelated third parties under the terms set forth in the following table: Class of Security Number of Underlying Shares Purchased / (Sold) Expiration Date Exercise Price ($) Short Put Option (74,300) 01/19/2008 30.00 Call Option 100,000 01/19/2008 35.00 Short Put Option (23,700) 12/22/2007 35.00 Short Put Option (60,000) 01/19/2008 32.50 5 CUSIP NO. 779382100 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: December 11, 2007 STEEL PARTNERS II, L.P. By: Steel Partners, L.L.C., General Partner By: /s/ Lauren Isenman Lauren Isenman As Attorney In Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS, L.L.C. By: /s/ Lauren Isenman Lauren Isenman As Attorney In Fact for Warren G. Lichtenstein, Managing Member /s/ Lauren Isenman LAUREN ISENMAN As Attorney In Fact for Warren G. Lichtenstein, Individually 6 CUSIP NO. 779382100 SCHEDULE A Transactions in the Shares Since the Filing of Amendment No. 2 to the Schedule 13D Class of Security Securities Purchased / (Sold) Price Per Share ($) Date of Purchase / Sale STEEL PARTNERS II, L.P. Short Put Option ($35 Strike Price) (237)* 11/13/2007 Common Stock 132,308 35.7999 11/13/2007 Common Stock 4,318 36.9389 11/14/2007 Common Stock 100,000 37.2499 11/14/2007 Short Put Option ($32.5 Strike Price) (600)* 11/15/2007 Common Stock 8,565 35.7595 11/15/2007 Common Stock 100,000 36.2150 11/16/2007 Common Stock 100,000 35.2511 12/04/2007 Common Stock 68,193 35.3904 12/04/2007 Common Stock 100,000 35.4747 12/04/2007 Common Stock 59,000 36.0392 12/05/2007 Common Stock 100,000 36.0893 12/05/2007 Common Stock 26,417 36.5487 12/06/2007 Common Stock 100,000 37.4629 12/07/2007 Common Stock 100,000 37.3209 12/07/2007 Common Stock 200,000 37.9113 12/10/2007 STEEL PARTNERS, L.L.C. None WARREN G. LICHTENSTEIN None * Each short put option is for 100 shares of the underlying Common Stock. 7
